DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 6/3/2022.
Claims 1, 6, 11, 13, 14, and 17 are amended.
Claims 1-20 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
The Amendment filed 6/3/2022 has been entered. Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejections set forth in the Non-Final Office Action mailed 1/3/2022.
Applicant’s argument, see page 8, with respect to amended claim 13 no longer invoking 112(f) has been fully considered and is persuasive.  Amended Claim 13 does not invoke 112(f) interpretation since the “means for” language has been removed. Accordingly, the 112(b) rejection of claims 13-20 have been withdrawn. 
Applicant’s argument, see pages 11-15, with respect to the previously cited prior art not teaching generating a new path with start and goal points that are different than first and last points of a candidate path in regards to the amended limitation has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nagarajan (US 9981383 B1), Hoffmann (US 20160000511 A1), Schönherr (US 20210197378 A1), and Mccrackin (US 20070005179 A1). Hoffmann teaches the concept of generating a new path with start and goal points that are different than first and last points of a candidate path by transposing a first point of a known path by a first deviation to match the start point and transposing a last point of the known path by a second deviation to match the goal point. Claims 1-20 remain rejected under 35 U.S.C. §103.
Applicant’s argument, see page 13, with respect to Englert’s transformed plans bearing no resemblance to the “reference plan” is unpersuasive. Englert generates transformed plans by transposing and scaling a reference plan as further described in the 103 rejection of claim 7. The rejections of claims 6, 7, and 17 in view of Englert is maintained.
Applicant’s argument, see page 14, with respect to Englert merely adjusting timing relationships of a robot motion plan is unpersuasive. See at least “In [18] they design a distance indexed reference trajectory for a helicopter robot. The reference trajectory is parametrized with the distance to the goal state. This reference trajectory is used in an outer loop of a cascade controller to provide new targets for a low level position controller. While these classical phase adaptation schemes usually focus on cyclic movement we propose methods to adapt the execution phase of a plan depending on feedback on task progress and change in goal location” on page 111, col. 1, lines 38-46 of Englert. Timing may be adjusted, but its obvious spatial relationships are also adjusted when the trajectory can be adapted to a change in goal location. Even though the start point of a computed path matches that of the reference path in Englert and the first deviation discussed is a distance from the robot’s current position to the respective location on the reference path rather than a deviation between start points, Englert’s teachings are relevant as it teaches the concept of proportionally applying a first deviation and a second deviation along a length of a reference path to compute a transposed and scaled path for a robot. The rejections of claims 6, 7, and 17 in view of Englert is maintained.
Applicant’s argument, see page 14, with respect to the combination of Nagarajan and Schönherr is unpersuasive. Schönherr teaches a method in which changes in start and goal points are possible but not necessitated. However, the combination is made so that Nagarajan teaches the start and goal points and the equality constraints and Schönherr teaches the concept that a candidate motion plan is used as a first iteration in path optimization. The start and goal points and the equality constraints taught by Nagarajan are maintained throughout the particular iterative optimization teachings cited in Schönherr in the combination. The intended combination does not disregard any limitations in subsequent method steps. It was not the Examiner’s intent to cite Schönherr to teach the start and goal points and the equality constraints and it is not inherently impossible to iteratively optimize a path without maintaining the equality constraints taught by Nagarajan, so the combination can be made to render obvious path generation where a candidate path is iteratively optimized while constraining its start and goal points. The combinations of Nagarajan and Schönherr are maintained in the new 103 rejections provided.
Upon further search and consideration, a provisional non-statutory obviousness type double patenting rejection has been made for claims 1, 2, 10, 11, 13, and 20 in view of copending Application No. 17011428 published 3/3/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 10-13, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan (US 9981383 B1) in view of Hoffmann (US 20160000511 A1), Schönherr (US 20210197378 A1), and Mccrackin (US 20070005179 A1).

Regarding Claims 1 and 13,
Nagarajan teaches
A method for motion planning of an industrial robot, said method comprising (claim 1); A path planning system for an industrial robot, said system comprising: (claim 13) (“The present disclosure is generally directed to methods and apparatus for real-time generation of trajectories for actuators of a robot” col. 7, lines 1-3; At least figs. 5-6 shows the method; At least figs. 7-8 shows the system.): 
 (Claim 13) and 17FARL009-US/61001-1/236261 a computer in communication with the robot, said computer having a processor and memory configured for (Fig. 8 shows the computer with a processor and memory; “all or aspects of control system 702 may be implemented on one or more computing devices that are in wired and/or wireless communication with the robot 700, such as computing device 810.” Col. 19, lines 41-44):
(Claim 1) providing input information for planning a path of a tool on the robot, including a start point and a goal point for the path of the tool (“a real-time trajectory generator is used to generate trajectories for actuators of a robot based on a current motion state of the actuators, a target motion state of the actuators, and kinematic motion constraints of the actuators.” Col. 7, lines 6-10; “a path planner or other component may provide a target motion state that indicates end effector 106 should transition from its current motion state to a motion state where the reference point 108 is positioned at waypoint 103, such as a target motion state where the reference point 108 is positioned at waypoint 103 with the end effector 106 at zero velocity. In many implementations, the path planner may provide multiple sequential waypoints to be achieved, such as one or more waypoints that are between waypoint 103 and the illustrated current position of the reference point 108.” Col. 8, line 60 to col. 9, line 3);
(Claim 13) receiving input information for planning a path of a tool on the robot, including a start point and a goal point for the path of the tool (“a real-time trajectory generator is used to generate trajectories for actuators of a robot based on a current motion state of the actuators, a target motion state of the actuators, and kinematic motion constraints of the actuators.” Col. 7, lines 6-10; “a path planner or other component may provide a target motion state that indicates end effector 106 should transition from its current motion state to a motion state where the reference point 108 is positioned at waypoint 103, such as a target motion state where the reference point 108 is positioned at waypoint 103 with the end effector 106 at zero velocity. In many implementations, the path planner may provide multiple sequential waypoints to be achieved, such as one or more waypoints that are between waypoint 103 and the illustrated current position of the reference point 108.” Col. 8, line 60 to col. 9, line 3);
generating an initial reference path, including selecting a candidate path from a repository of previously computed paths (“In some implementations, to generate a trajectory for a given actuator, the trajectory generator 586 may select, from a finite group of motion profiles, a motion profile that transfers the given actuator from its current motion state to its target motion state within the shortest time possible while conforming to the current kinematic motion constraints 582 for that actuator. In some implementations, the trajectory generator 586 selects a motion profile based on decision trees. Each of the motion profiles of the finite group may include a velocity profile, an acceleration profile, and/or a jerk profile. Accordingly, the trajectory generated based on a selected motion profile may define motion states (e.g., positions, velocities, accelerations, jerks over time) for the given actuator.” Col. 14, lines 23-36; Examiner Interpretation: The selected motion profile is interpreted to be the path that is yet to be scaled and transposed into the initial reference path.),
modeling a robot motion optimization problem (“The present disclosure is generally directed to methods and apparatus for real-time generation of trajectories for actuators of a robot, where the trajectories are generated to lessen the chance of collision with one or more objects in the environment of the robot.” See at least Col. 7, lines 1-5; “the trajectory generator 586 seeks to transfer the current motion state 584 to the target motion state 580 in a manner that is time-optimal in view of the current kinematic motion constraints 582.” Col. 14, lines 10-15; Examiner Interpretation: The collision avoidance parameter is optimized for robot motion as well as the amount of time to travel between start and goal points.), 
using a computer having a processor and memory (“These software modules are generally executed by processor 814 alone or in combination with other processors. Memory 825 used in the storage subsystem 824 can include a number of memories including a main random access memory (RAM) 830 for storage of instructions and data during program execution and a read only memory (ROM) 832 in which fixed instructions are stored.” See at least Col. 20, lines 17-24), 
including defining an objective function (“the trajectory generator 586 seeks to transfer the current motion state 584 to the target motion state 580 in a manner that is time-optimal in view of the current kinematic motion constraints 582.” Col. 14, lines 10-15), 
and defining the start and goal points of the path as equality constraints (“the trajectory generator 586 utilizes the target motion state 580, the kinematic motion constraints 582, and the current motion state 584 to generate a trajectory for each of the actuators. The trajectory generator 586 generates the trajectories to transfer the current motion state 584 of the actuators to the target motion state 580 of the actuators in view of the kinematic motion constraints 582.” See at least Col. 14, lines 3-11; Examiner Interpretation: The current motion state and target motion state are interpreted to be used as start and goal point equality constraints since they are used to generate a trajectory that brings the robot from the current state to the target state, which can be specified locations.);
solving the robot motion optimization problem, by the computer, to yield the path of the tool (“This system may include trajectory generator 586 and/or kinematic motion constraints adjustment engine 520, which may be implemented by one or more components of a robot, such as a processor and/or robot control system of robot 100, robot 700 and/or other robot; and/or may be implemented by one or more computing device(s) that are separate from a robot, such as computing device 810.” Col. 16, lines 41-48),
Nagarajan does not explicitly teach
and transposing and scaling the candidate path to generate the initial reference path with first and last points matching the start point and the goal point, respectively, including transposing a first point of the candidate path by a first deviation to match the start point and transposing a last point of the candidate path by a second deviation to match the goal point; 
where the initial reference path is used as a first iteration in solving the optimization problem; 
and storing the path in the repository.
However, Hoffmann teaches
Transposing and scaling a known path to generate an adjusted path with first and last points matching the start point and the goal point, respectively, including transposing a first point of the known path by a first deviation to match the start point and transposing a last point of the known path by a second deviation to match the goal point (“In FIGS. 3A and 3B, the human-demonstrated reference path is trace 42, while the generalized path realized from a start position P.sub.S toward a goal position P.sub.g is depicted as trace 44. The current position of the end-effector 14 is labeled as P.sub.c. A comparison of FIGS. 3A and 3B will show that the depiction in FIG. 3B is a more intuitive adaptation of the demonstrated reference path (trace 42).” See at least [0043]; “FIG. 3B is a schematic depiction of a demonstrated and a generalized path with use of the example path transformation logic.” [0017]

    PNG
    media_image1.png
    210
    247
    media_image1.png
    Greyscale
; Examiner Interpretation: As shown from the transformation from trajectory 42 to trajectory 44, the known (demonstrated) path is adjusted to fit the actual scenario by transposing and scaling. The examiner inserted arrows to indicate the transposing of start and goal points.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nagarajan to further include the teachings of Hoffmann to better adapt known trajectories to newly stated goal positions (“A dynamic movement primitive (DMP) framework may be used to implement such dynamical systems. In a DMP framework, the aforementioned differential equations are adapted to generate given movements. Together, these differential equations can form a library of so-called “movement primitives”. However, conventional end-effector control techniques may remain less than optimally robust, particularly when encountering perturbations such as those caused by external forces encountered by the end-effector while moving through planned trajectories. The control system disclosed herein ultimately generates movement commands for the end-effector, possibly doing so in response to a previously operator-demonstrated work task. … The control system disclosed herein allows for more diverse or flexible robotic movements relative to the prevailing art, with the robot better able to adapt online or in real time to newly stated goal positions and/or encountering of dynamic or static obstacles in the robot's work environment.” [0005-0006]).

Hoffmann also does not explicitly teach
where the initial reference path is used as a first iteration in solving the optimization problem; 
and storing the path in the repository.
However, Schönherr teaches
An initial reference path is used as a first iteration in solving the optimization problem (“The candidate motion plan can however define any other type of trajectory for the transition between two configuration waypoints, for instance, a spline (e.g., function defined piecewise by polynomials). One or more parameters of one or more of the configuration waypoints 431-43n are modified to match the actual position of one or more objects in the workcell. Waypoints that depend on sensor observations, as well as other waypoints, may be adapted. To resolve collisions of modified parts of the path, motion plan adaption can run online motion planning to sample alternative collision-free waypoints to find a collision-free path. To minimize the duration and improve the smoothness of the modified path, motion optimization can be used to adjust waypoint positions. This can be implemented by computing the derivative of the duration of the path with respect to changing waypoints, and iteratively modify waypoints in a direction that reduces the duration of the path. The resulting configuration waypoints 421-42n define the final motion plan 420. Once the final motion plan 420 is generated, the system issues commands to the robot interface system in order to actually drive the movements of the moveable components of the robot according to the final motion plan 420.” [0046]; Examiner Interpretation: The candidate motion path is interpreted as the initial reference path since it’s based on start and goal points. The iterations would be performed on the candidate motion path, so the candidate motion path is used as the first iteration. Also see figure 4.);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nagarajan and Hoffmann to further include the teachings of Schönherr to more efficiently compute adapted robot motion controls (“This specification describes how a system can schedule the physical movements of a robot during the movement of the robot, so that the movement of the robot can adapt to real time changes in the environment. Particular embodiments of the subject matter described in this specification can be implemented so as to realize one or more of the following advantages. Selecting a pre-generated candidate motion plan and adapting the pre-generated candidate motion plan to the present observations of the robot is more efficient in terms of computation time than computing a motion plan from scratch based on the present observations of the robot. As such, some embodiments improve the reactivity of the robot to real-time changes in the environment. This allows the deployment of robots in dynamic environments.” [0004-0006])

Schönherr also does not explicitly teach
and storing the path in the repository.
However, Mccrackin teaches
Storing the path in the repository (“optimized routes between pairs of locations are cached in the computer memory and made searchable.” [Claim 24]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nagarajan, Hoffmann, and Schönherr to further include the teachings of Mccrackin to increase the efficiency of generating a motion plan for a robot by re-using computed motion plans (“the method of the invention involves keeping a cache (or list) of recently planned motions. Before a new move sequence is planned, the cache is checked. If a previously computed sequence exists that contains the desired start and end points, then the relevant segment of the pre-computed sequence may be used, and no further calculations are required. It will be appreciated that this type of caching would increase the efficiency of the present invention. As each completely new move is computed, the cache is updated so that sequences that are contained within the new computed sequence (as a subset) are simply replaced. Otherwise, conventional cache management strategies (like Least Recently Used replacement) may be applied to managing the cache.” [0134]).

Regarding Claim 2,
Modified Nagarajan teaches 
The method according to Claim 1 
Nagarajan further teaches
wherein providing input information further includes providing obstacle data defining obstacles in a workspace of the robot (“Obstacle detection engine 525 detects obstacles in the environment of a robot and provides information related to those obstacles to engine 520.” See at least Col. 15, lines 1-3), 
and modeling a robot motion optimization problem includes defining a collision avoidance inequality constraint using the obstacle data (“the obstacle detection engine 525 may define the obstacles by collision values in the configuration space, where the collision value of an obstacle at a given point in the configuration space indicates proximity of the obstacle to that point in the configuration space. For points in configuration space that are not within a threshold distance of any objects, a collision value may not be explicitly set for those points. Based on the collision value not being explicitly set, the kinematic motion constraints adjustment engine 520 may infer a collision value may that indicates no reduction in an acceleration constraint should occur.” Col. 15, lines 22-32; “At block 656, if it is determined that the current configuration is within a threshold proximity of obstacle(s) in the environment” Col. 17, lines 9-11; “One example of determining the extent of reduction of a kinematic constraint based on proximity of an obstacle to a configuration (e.g., a current configuration) of a robot is generally illustrated in FIG. 3. FIG. 3 illustrates an example of an obstacle 309 that occupies an area indicated by the rectangle of FIG. 3. Also illustrated in FIG. 3 are areas 311A-C that surround the obstacle 309 and that define a gradient of collision values relative to the obstacle 309. Although obstacle 309 and areas 311A-C are illustrated two-dimensionally in FIG. 3 for the sake of simplicity, it is understood that they may each be defined three-dimensionally and/or in another multi-dimensional space. Each of the collision values defined for the areas 311A-C may be a weighting factor and/or a function that indicates how one or more kinematic motion constraint(s) (e.g., an acceleration constraint) should be modified when a configuration of a robot is in the particular area.” Col. 10, lines 13-29).

Regarding Claims 4 and 15,
Modified Nagarajan teaches 
The method according to Claim 1
The system according to Claim 13
Nagarajan does not explicitly teach
wherein selecting a candidate path includes selecting the candidate path based on proximity of a first and last point of the candidate path to the start point and the goal point, respectively
However, Mccrackin teaches
“the method of the invention involves keeping a cache (or list) of recently planned motions. Before a new move sequence is planned, the cache is checked. If a previously computed sequence exists that contains the desired start and end points, then the relevant segment of the pre-computed sequence may be used” [0134].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Nagarajan to further include the teachings of Mccrackin to increase the efficiency of generating a motion plan for a robot by re-using computed motion plans (“the method of the invention involves keeping a cache (or list) of recently planned motions. Before a new move sequence is planned, the cache is checked. If a previously computed sequence exists that contains the desired start and end points, then the relevant segment of the pre-computed sequence may be used, and no further calculations are required. It will be appreciated that this type of caching would increase the efficiency of the present invention. As each completely new move is computed, the cache is updated so that sequences that are contained within the new computed sequence (as a subset) are simply replaced. Otherwise, conventional cache management strategies (like Least Recently Used replacement) may be applied to managing the cache.” [0134]).

Regarding Claims 5 and 16,
Modified Nagarajan teaches
The method according to Claim 4
The system according to Claim 15
Nagarajan further teaches
wherein selecting a candidate path further includes selecting the candidate path based on at least one of a solution quality of the candidate path (“the trajectory generator 586 may select, from a finite group of motion profiles, a motion profile that transfers the given actuator from its current motion state to its target motion state within the shortest time possible while conforming to the current kinematic motion constraints 582 for that actuator.” Col. 14, lines 24-28), 
Nagarajan does not explicitly teach
and an obstacle environment used in computing the candidate path.
However, Schönherr teaches
“The library of motion plans 122 stores candidate motion plans for performing one or more particular tasks. A task can be defined in relation to objects or obstacles in the workcell (e.g., moving an object while avoiding an obstacle)” [0030]; “The pre-generated candidate motion plan is selected from the library of candidate motion plans 122. The system selects the available candidate motion plan that best matches the present observations of the robot in the workcell.” See at least [0039-0041]; Examiner Interpretation: The observations in the workcell corresponds to an obstacle environment.

Regarding Claims 10 and 20,
Modified Nagarajan teaches
The method according to Claim 1 further comprising
The system according to Claim 13 wherein the computer is further configured for 
Nagarajan further teaches
computing motions of all joints of the robot which cause the tool to follow the path, and providing joint motion commands to the robot (“Regardless of the particular technique(s) utilized to generate trajectories that lessen the chance of collision with one or more objects, the trajectories may be provided for operating the actuators of the robot. For example, the trajectories may be provided to one or more low level controllers for generating control commands based on the generated trajectories and providing those control commands to drivers associated with corresponding actuators.” See at least Col. 3 lines 40-47).

Regarding Claim 11,
Nagarajan teaches
A method for planning a path of an industrial robot, said method comprising (“The present disclosure is generally directed to methods and apparatus for real-time generation of trajectories for actuators of a robot” col. 7, lines 1-3)
providing a start point and a goal point for a path of a tool on the robot (“a real-time trajectory generator is used to generate trajectories for actuators of a robot based on a current motion state of the actuators, a target motion state of the actuators, and kinematic motion constraints of the actuators.” Col. 7, lines 6-10; “a path planner or other component may provide a target motion state that indicates end effector 106 should transition from its current motion state to a motion state where the reference point 108 is positioned at waypoint 103, such as a target motion state where the reference point 108 is positioned at waypoint 103 with the end effector 106 at zero velocity. In many implementations, the path planner may provide multiple sequential waypoints to be achieved, such as one or more waypoints that are between waypoint 103 and the illustrated current position of the reference point 108.” Col. 8, line 60 to col. 9, line 3), 
generating an initial reference path by selecting a candidate path from a repository of previously computed paths  (“In some implementations, to generate a trajectory for a given actuator, the trajectory generator 586 may select, from a finite group of motion profiles, a motion profile that transfers the given actuator from its current motion state to its target motion state within the shortest time possible while conforming to the current kinematic motion constraints 582 for that actuator. In some implementations, the trajectory generator 586 selects a motion profile based on decision trees. Each of the motion profiles of the finite group may include a velocity profile, an acceleration profile, and/or a jerk profile. Accordingly, the trajectory generated based on a selected motion profile may define motion states (e.g., positions, velocities, accelerations, jerks over time) for the given actuator.” Col. 14, lines 23-36; Examiner Interpretation: The selected motion profile is interpreted to be the path that is yet to be scaled and transposed into the initial reference path.)
modeling and solving a robot motion optimization problem  (“The present disclosure is generally directed to methods and apparatus for real-time generation of trajectories for actuators of a robot, where the trajectories are generated to lessen the chance of collision with one or more objects in the environment of the robot.” See at least Col. 7, lines 1-5; “the trajectory generator 586 seeks to transfer the current motion state 584 to the target motion state 580 in a manner that is time-optimal in view of the current kinematic motion constraints 582.” Col. 14, lines 10-15; Examiner Interpretation: The collision avoidance parameter is optimized for robot motion as well as the amount of time to travel between start and goal points.)

Nagarajan does not explicitly teach
and transposing and scaling the candidate path to generate the initial reference path with first and last points matching the start point and the goal point, respectively, including transposing a first point of the candidate path by a first deviation to match the start point and transposing a last point of the candidate path by a second deviation to match the goal point; 
using the initial reference path as a first iteration to yield the path of the tool, 
and storing the path in the repository.
However, Hoffmann teaches
Transposing and scaling a known path to generate an adjusted path with first and last points matching the start point and the goal point, respectively, including transposing a first point of the known path by a first deviation to match the start point and transposing a last point of the known path by a second deviation to match the goal point (“In FIGS. 3A and 3B, the human-demonstrated reference path is trace 42, while the generalized path realized from a start position P.sub.S toward a goal position P.sub.g is depicted as trace 44. The current position of the end-effector 14 is labeled as P.sub.c. A comparison of FIGS. 3A and 3B will show that the depiction in FIG. 3B is a more intuitive adaptation of the demonstrated reference path (trace 42).” See at least [0043]; “FIG. 3B is a schematic depiction of a demonstrated and a generalized path with use of the example path transformation logic.” [0017]

    PNG
    media_image1.png
    210
    247
    media_image1.png
    Greyscale
; Examiner Interpretation: As shown from the transformation from trajectory 42 to trajectory 44, the known (demonstrated) path is adjusted to fit the actual scenario by transposing and scaling. The examiner inserted arrows to indicate the transposing of start and goal points.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nagarajan to further include the teachings of Hoffmann to better adapt known trajectories to newly stated goal positions (“A dynamic movement primitive (DMP) framework may be used to implement such dynamical systems. In a DMP framework, the aforementioned differential equations are adapted to generate given movements. Together, these differential equations can form a library of so-called “movement primitives”. However, conventional end-effector control techniques may remain less than optimally robust, particularly when encountering perturbations such as those caused by external forces encountered by the end-effector while moving through planned trajectories. The control system disclosed herein ultimately generates movement commands for the end-effector, possibly doing so in response to a previously operator-demonstrated work task. … The control system disclosed herein allows for more diverse or flexible robotic movements relative to the prevailing art, with the robot better able to adapt online or in real time to newly stated goal positions and/or encountering of dynamic or static obstacles in the robot's work environment.” [0005-0006]).

Hoffmann also does not explicitly teach
using the initial reference path as a first iteration to yield the path of the tool, 
and storing the path in the repository.
However, Schönherr teaches
An initial reference path is used as a first iteration in solving the optimization problem (“The candidate motion plan can however define any other type of trajectory for the transition between two configuration waypoints, for instance, a spline (e.g., function defined piecewise by polynomials). One or more parameters of one or more of the configuration waypoints 431-43n are modified to match the actual position of one or more objects in the workcell. Waypoints that depend on sensor observations, as well as other waypoints, may be adapted. To resolve collisions of modified parts of the path, motion plan adaption can run online motion planning to sample alternative collision-free waypoints to find a collision-free path. To minimize the duration and improve the smoothness of the modified path, motion optimization can be used to adjust waypoint positions. This can be implemented by computing the derivative of the duration of the path with respect to changing waypoints, and iteratively modify waypoints in a direction that reduces the duration of the path. The resulting configuration waypoints 421-42n define the final motion plan 420. Once the final motion plan 420 is generated, the system issues commands to the robot interface system in order to actually drive the movements of the moveable components of the robot according to the final motion plan 420.” [0046]; Examiner Interpretation: The candidate motion path is interpreted as the initial reference path since it’s based on start and goal points. The iterations would be performed on the candidate motion path, so the candidate motion path is used as the first iteration. Also see figure 4.);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Nagarajan to further include the teachings of Schönherr to more efficiently compute adapted robot motion controls (“This specification describes how a system can schedule the physical movements of a robot during the movement of the robot, so that the movement of the robot can adapt to real time changes in the environment. Particular embodiments of the subject matter described in this specification can be implemented so as to realize one or more of the following advantages. Selecting a pre-generated candidate motion plan and adapting the pre-generated candidate motion plan to the present observations of the robot is more efficient in terms of computation time than computing a motion plan from scratch based on the present observations of the robot. As such, some embodiments improve the reactivity of the robot to real-time changes in the environment. This allows the deployment of robots in dynamic environments.” [0004-0006])

Schönherr also does not explicitly teach
and storing the path in the repository.
However, Mccrackin teaches
Storing the path in the repository (“optimized routes between pairs of locations are cached in the computer memory and made searchable.” [Claim 24]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Nagarajan to further include the teachings of Mccrackin to increase the efficiency of generating a motion plan for a robot by re-using computed motion plans (“the method of the invention involves keeping a cache (or list) of recently planned motions. Before a new move sequence is planned, the cache is checked. If a previously computed sequence exists that contains the desired start and end points, then the relevant segment of the pre-computed sequence may be used, and no further calculations are required. It will be appreciated that this type of caching would increase the efficiency of the present invention. As each completely new move is computed, the cache is updated so that sequences that are contained within the new computed sequence (as a subset) are simply replaced. Otherwise, conventional cache management strategies (like Least Recently Used replacement) may be applied to managing the cache.” [0134]).

Regarding Claim 12,
Modified Nagarajan teaches
The method according to Claim 11
Nagarajan further teaches
wherein modeling a robot motion optimization problem further includes defining an equality constraint based on system dynamics or kinematics equations for each joint of the robot, defining inequality constraints based on joint position, velocity, acceleration and jerk limits (“In some implementations, a real-time trajectory generator is used to generate trajectories for actuators of a robot based on a current motion state of the actuators, a target motion state of the actuators, and kinematic motion constraints of the actuators. The kinematic motion constraints include acceleration constraints for the actuators and optionally include one or more additional constraints such as velocity constraints and/or jerk constraints. In implementations described herein, the acceleration constraints and/or other kinematic constraints that are used by the real-time trajectory generator to generate trajectories at a given time are determined so as to lessen the chance of collision with one or more obstacles in the environment of the robot. For example, the acceleration constraints for a given actuator at the given time may each be determined based on a configuration of the robot at the given time and/or based on determining how movement of the given actuator in a direction of the acceleration constraint would change the configuration of the robot relative to the one or more obstacles.” See at least Col. 7, lines 6-26; “For example, the segment 101A may be traversed based on time-optimal trajectories that are generated based on static maximum/minimum kinematic motion constraints, where the static constraints are set to achieve time-optimal performance within constraints of the actuators 104a-g.” col. 8, lines 23-28; “The kinematic motion constraints 582 define constraints for each of the actuators. The kinematic motion constraints 582 may include, for example, minimum/maximum velocities, minimum/maximum positions, minimum/maximum accelerations, minimum/maximum jerks, and/or minimum/maximum jounces. ... In some implementations, the default acceleration constraints and/or other kinematic motion constraints may be determined in view of a dynamic model of the robot.” Col. 13, line 49 to Col. 14, line 2; “the engine may determine the acceleration constraints for the actuators based on a current configuration of the actuators (e.g., as determined based on the current motion state 584” Col. 14, lines 61-64.; Examiner Interpretation: Constraints based on the configuration of actuators and the dynamic model of the robot are both constraints based on system dynamics. These constraints are considered to be inequality constraints because they are limits that must be true when motion planning. Actuators are interpreted to be joints on a robot.),
and defining a collision avoidance inequality constraint based on robot workspace obstacle data (“Obstacle detection engine 525 detects obstacles in the environment of a robot and provides information related to those obstacles to engine 520.” See at least Col. 15, lines 1-3; “the obstacle detection engine 525 may define the obstacles by collision values in the configuration space, where the collision value of an obstacle at a given point in the configuration space indicates proximity of the obstacle to that point in the configuration space. For points in configuration space that are not within a threshold distance of any objects, a collision value may not be explicitly set for those points. Based on the collision value not being explicitly set, the kinematic motion constraints adjustment engine 520 may infer a collision value may that indicates no reduction in an acceleration constraint should occur.” Col. 15, lines 22-32; “At block 656, if it is determined that the current configuration is within a threshold proximity of obstacle(s) in the environment” Col. 17, lines 9-11; “One example of determining the extent of reduction of a kinematic constraint based on proximity of an obstacle to a configuration (e.g., a current configuration) of a robot is generally illustrated in FIG. 3. FIG. 3 illustrates an example of an obstacle 309 that occupies an area indicated by the rectangle of FIG. 3. Also illustrated in FIG. 3 are areas 311A-C that surround the obstacle 309 and that define a gradient of collision values relative to the obstacle 309. Although obstacle 309 and areas 311A-C are illustrated two-dimensionally in FIG. 3 for the sake of simplicity, it is understood that they may each be defined three-dimensionally and/or in another multi-dimensional space. Each of the collision values defined for the areas 311A-C may be a weighting factor and/or a function that indicates how one or more kinematic motion constraint(s) (e.g., an acceleration constraint) should be modified when a configuration of a robot is in the particular area.” Col. 10, lines 13-29).

Claims 6, 7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan (US 9981383 B1) in view of Hoffmann (US 20160000511 A1), Schönherr (US 20210197378 A1), Mccrackin (US 20070005179 A1), and Englert (NPL: “Reactive Phase and Task Space Adaptation for Robust Motion Execution”).

Regarding Claims 6 and 17,
Modified Nagarajan teaches
The method according to Claim 1
The system according to Claim 13
Nagarajan does not explicitly teach
wherein transposing and scaling the candidate path to define the initial reference path includes computing the first deviation of the first point of the candidate path from the start point and the second deviation of the last point of the candidate path from the goal point, and computing points on the initial reference path by proportionally applying the first deviation and the second deviation along a length of the candidate path.
However, Hoffmann teaches
Transposing and scaling the candidate path to define the initial reference path includes computing the first deviation of the first point of the candidate path from the start point and the second deviation of the last point of the candidate path from the goal point (See equation in paragraph [0044]: 
    PNG
    media_image2.png
    40
    234
    media_image2.png
    Greyscale
Where g is the goal position in the demonstrated path, g.sub.d is the desired goal, x.sub.od is the start of the demonstration path, and x.sub.o is the start point of the given movement; Examiner Interpretation: 
    PNG
    media_image3.png
    62
    232
    media_image3.png
    Greyscale
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Nagarajan to further include the teachings of Hoffmann to better adapt known trajectories to newly stated goal positions (“A dynamic movement primitive (DMP) framework may be used to implement such dynamical systems. In a DMP framework, the aforementioned differential equations are adapted to generate given movements. Together, these differential equations can form a library of so-called “movement primitives”. However, conventional end-effector control techniques may remain less than optimally robust, particularly when encountering perturbations such as those caused by external forces encountered by the end-effector while moving through planned trajectories. The control system disclosed herein ultimately generates movement commands for the end-effector, possibly doing so in response to a previously operator-demonstrated work task. … The control system disclosed herein allows for more diverse or flexible robotic movements relative to the prevailing art, with the robot better able to adapt online or in real time to newly stated goal positions and/or encountering of dynamic or static obstacles in the robot's work environment.” [0005-0006]).

Hoffmann also does not explicitly teach
and computing points on the initial reference path by proportionally applying the first deviation and the second deviation along a length of the candidate path.
However, Englert teaches
	Computing points on the path by proportionally applying the first deviation and the second deviation along a length of the reference path. (“We propose to transform the current task space plan τplan in such a way that two conditions are afterwards fulfilled: 1) The current state y of the robot is on the plan: τplan(s) = y. 2) The current goal g is the last state in the plan: τplan(1) = g. For achieving these conditions, the plan τplan is transformed for the remaining phase                         
                            
                                
                                    s
                                
                                ~
                            
                             
                        
                    ∈ [s, 1] with the update equation

    PNG
    media_image4.png
    63
    486
    media_image4.png
    Greyscale

Here, ∆y = y−τplan(s) is the distance that the robot is apart from the plan and ∆g = g − gprev is the change of the goal state. The transformation properties are visualized in two dimensional example motions in Figure 2. The upper graph in Figure 2(a) shows motions in a two dimensional task space. The red graph is the reference plan. The blue, green and black graphs are transformations of this reference plan to different target positions (represented as circles) and are computed with Equation (7). The upper graph in Figure 2(b) shows another demonstration of our transformation. Thereby, the goal moved during the motion execution (small dots show movement of goals). The transformation of the plan was performed continuously in each time step. The shape of the reference plan is maintained and transformed to the current situation.” See at least page 113, col.1 line 47 to col. 2, line 21 and upper graphs of fig. 2; Examiner Interpretation: ∆y is the first endpoint deviation and ∆g is the last endpoint deviation and                         
                            
                                
                                    s
                                
                                ~
                            
                        
                     represents how far along the curve. The equation and the graphs show that the computed path points are proportional to the endpoint deviations along the length of the path.). 
Even though the start point of the computed path matches that of the reference path in Englert and the first deviation is a distance from the robot’s current position to the respective location on the reference path rather than a deviation between start points, Englert’s equation is relevant as it teaches the concept of proportionally applying a first deviation and a second deviation along a length of a reference path to compute a transposed and scaled path.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Nagarajan to further include the teachings of Englert to maintain a desired path in different environments by conforming it based on endpoint displacement and to speed up the optimization process (“Our approach adapts this reference plan to changes of the environment during execution. Representing motions in arbitrary task spaces has many advantages. The design of motions with imitation techniques (e.g., motion capture) or cost functions (e.g., distance to obstacles) is easier in task spaces than in the configuration space of the robot. Some task spaces are also robot independent (e.g., cartesian world coordinates), which allows the transfer of task knowledge between different robots.” Page 112, col. 1, lines 14-23; “the previous plan is used as a starting point for the next iteration to speed up optimization.” Page 115, Col. 1, lines 23-25; Examiner Interpretation: The previous plan is the transformed plan based on the reference plan.).

Regarding Claim 7,
Modified Nagarajan teaches
The method according to Claim 6 
Nagarajan does not explicitly teach
wherein points on the initial reference path are computed using an equation:
                
                    
                        
                            q
                        
                        
                            α
                        
                    
                    =
                    
                        
                            p
                        
                        
                            α
                        
                    
                    +
                    
                        
                            1
                            -
                            α
                        
                    
                    
                        
                            δ
                        
                        
                            0
                        
                    
                    +
                    α
                    
                        
                            δ
                        
                        
                            1
                        
                    
                
            
Where                         
                            
                                
                                    q
                                
                                
                                    α
                                
                            
                        
                     is a point on the initial reference path,                         
                            
                                
                                    p
                                
                                
                                    α
                                
                            
                        
                     is a point on the candidate path,                        
                             
                            
                                
                                    δ
                                
                                
                                    0
                                
                            
                        
                     is the first deviation,                         
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                     is the second deviation, and                         
                            α
                        
                     is a proportional distance along the candidate path in a range from zero to one.
However, Englert teaches
Transposing and scaling a reference plan based on endpoint deviation with the same equation modified (“We propose to transform the current task space plan τplan in such a way that two conditions are afterwards fulfilled: 1) The current state y of the robot is on the plan: τplan(s) = y. 2) The current goal g is the last state in the plan: τplan(1) = g. For achieving these conditions, the plan τplan is transformed for the remaining phase                         
                            
                                
                                    s
                                
                                ~
                            
                             
                        
                    ∈ [s, 1] with the update equation

    PNG
    media_image4.png
    63
    486
    media_image4.png
    Greyscale

Here, ∆y = y−τplan(s) is the distance that the robot is apart from the plan and ∆g = g − gprev is the change of the goal state. The transformation properties are visualized in two dimensional example motions in Figure 2. The upper graph in Figure 2(a) shows motions in a two dimensional task space. The red graph is the reference plan. The blue, green and black graphs are transformations of this reference plan to different target positions (represented as circles) and are computed with Equation (7). The upper graph in Figure 2(b) shows another demonstration of our transformation. Thereby, the goal moved during the motion execution (small dots show movement of goals). The transformation of the plan was performed continuously in each time step. The shape of the reference plan is maintained and transformed to the current situation.” See at least page 113, col. 1 line 47 to col. 2, line 21 and upper graphs of fig. 2; Examiner Interpretation: ∆y is the first endpoint deviation and ∆g is the last endpoint deviation and                         
                            
                                
                                    s
                                
                                ~
                            
                        
                     represents how far along the curve. Plug in 0 for s to make s the starting point of the curve, resulting in                         
                            
                                
                                    s
                                
                                ~
                            
                             
                        
                    ∈ [0, 1].                        
                             
                            
                                
                                    s
                                
                                ~
                            
                            =
                            α
                        
                     as both represent proportion along path, ∆g = g − gprev =                         
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                    , ∆y = y−τplan(s) = y−τplan(0) =                         
                            
                                
                                    δ
                                
                                
                                    0
                                
                            
                        
                    . The first τplan(                        
                            
                                
                                    s
                                
                                ~
                            
                        
                    ) is the same as                         
                            
                                
                                    q
                                
                                
                                    α
                                
                            
                        
                     since it is the resulting point on the transposed/scaled curve. The second τplan(                        
                            
                                
                                    s
                                
                                ~
                            
                        
                    ) is the same as                         
                            
                                
                                    p
                                
                                
                                    α
                                
                            
                        
                     since it is a point on the reference curve. Plugging in these to Englert’s equation results to                         
                            
                                
                                    q
                                
                                
                                    α
                                
                            
                            =
                            
                                
                                    p
                                
                                
                                    α
                                
                            
                            +
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                            +
                            
                                
                                    
                                        
                                            δ
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    
                                        
                                            δ
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ∙
                            
                                
                                    α
                                    -
                                    1
                                
                                
                                    1
                                    -
                                    0
                                
                            
                        
                      which simplifies to the claimed equation                        
                             
                            
                                
                                    q
                                
                                
                                    α
                                
                            
                            =
                            
                                
                                    p
                                
                                
                                    α
                                
                            
                            +
                            
                                
                                    1
                                    -
                                    α
                                
                            
                            
                                
                                    δ
                                
                                
                                    0
                                
                            
                            +
                            α
                            
                                
                                    δ
                                
                                
                                    1
                                
                            
                        
                    .)
Even though the start point of the computed path matches that of the reference path in Englert and the first deviation is a distance from the robot’s current position to the respective location on the reference path rather than a deviation between start points, Englert’s equation is relevant as it teaches the concept of proportionally applying a first deviation and a second deviation along a length of a reference path to compute a transposed and scaled path.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Nagarajan to further include the teachings of Englert to maintain a desired path in different environments by conforming it based on endpoint displacement and to speed up the optimization process (“Our approach adapts this reference plan to changes of the environment during execution. Representing motions in arbitrary task spaces has many advantages. The design of motions with imitation techniques (e.g., motion capture) or cost functions (e.g., distance to obstacles) is easier in task spaces than in the configuration space of the robot. Some task spaces are also robot independent (e.g., cartesian world coordinates), which allows the transfer of task knowledge between different robots.” Page 112, col. 1, lines 14-23; “the previous plan is used as a starting point for the next iteration to speed up optimization.” Page 115, Col. 1, lines 23-25; Examiner Interpretation: The previous plan is the transformed plan based on the reference plan.).

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan (US 9981383 B1) in view of Hoffmann (US 20160000511 A1), Schönherr (US 20210197378 A1), Mccrackin (US 20070005179 A1), and Wang (US 20200023518 A1).

Regarding Claim 3,
Modified Nagarajan teaches 
The method according to Claim 2
Nagarajan does not explicitly teach
wherein the collision avoidance inequality constraint is that a minimum robot-to-obstacle distance for each computed pose of the robot must exceed a predefined threshold.
However, Wang teaches
“Expression (4) is a limiting condition specifying that a distance d(x.sub.q, O.sub.q) between a point x.sub.q on the movement path and a surface O.sub.q of the obstacle W is equal to or greater than a predetermined threshold d.sub.min for all q.” [0019]; “Expressions (1)-(4) calculate such a movement path as to be the minimum distance while satisfying limiting conditions specifying the input start point x.sub.0 and end point x.sub.h of the movement path, specifying that the velocity V.sub.x and the acceleration A.sub.x of the robot 2 fall within the predetermined ranges, and specifying that the distance d(x.sub.q, O.sub.q) between the point X.sub.q on the movement path and the surface O.sub.q on the obstacle W is equal to or greater than the threshold d.sub.min.” [0026]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Modified Nagarajan to further include the teachings of Wang to productively operate a robot while avoiding obstacles, robots, and humans that exist in the workspace (“Thus, the robot system 1 according to this embodiment has an advantage of being able to improve productivity while avoiding mutual interference when there is an obstacle W such as another robot or a human being that moves within the motion range. In addition, by using a non-linear mapping function as the mapping function f, it is possible to deal with not only a case where the obstacle W performs translational movement, but also a case where the obstacle W rotates, or a case where the shape of the obstacle W changes like a robot or a human being.” [0033]; “the path adjustment unit dynamically adjusts the current movement path using the derived mapping function. This makes it possible to improve productivity while avoiding mutual interference when performing collaborative work, with another robot or a person being present in a motion range.” [0048])

Regarding Claim 14,
Modified Nagarajan teaches
The system according to Claim 13 
Nagarajan further teaches 
wherein the input information further includes providing obstacle data defining obstacles in a workspace of the robot (“Obstacle detection engine 525 detects obstacles in the environment of a robot and provides information related to those obstacles to engine 520.” See at least Col. 15, lines 1-3), 
and modeling a robot motion optimization problem includes defining a collision avoidance inequality constraint using the obstacle data (“the obstacle detection engine 525 may define the obstacles by collision values in the configuration space, where the collision value of an obstacle at a given point in the configuration space indicates proximity of the obstacle to that point in the configuration space. For points in configuration space that are not within a threshold distance of any objects, a collision value may not be explicitly set for those points. Based on the collision value not being explicitly set, the kinematic motion constraints adjustment engine 520 may infer a collision value may that indicates no reduction in an acceleration constraint should occur.” Col. 15, lines 22-32; “At block 656, if it is determined that the current configuration is within a threshold proximity of obstacle(s) in the environment” Col. 17, lines 9-11; “One example of determining the extent of reduction of a kinematic constraint based on proximity of an obstacle to a configuration (e.g., a current configuration) of a robot is generally illustrated in FIG. 3. FIG. 3 illustrates an example of an obstacle 309 that occupies an area indicated by the rectangle of FIG. 3. Also illustrated in FIG. 3 are areas 311A-C that surround the obstacle 309 and that define a gradient of collision values relative to the obstacle 309. Although obstacle 309 and areas 311A-C are illustrated two-dimensionally in FIG. 3 for the sake of simplicity, it is understood that they may each be defined three-dimensionally and/or in another multi-dimensional space. Each of the collision values defined for the areas 311A-C may be a weighting factor and/or a function that indicates how one or more kinematic motion constraint(s) (e.g., an acceleration constraint) should be modified when a configuration of a robot is in the particular area.” Col. 10, lines 13-29), 
Nagarajan does not explicitly teach
wherein the collision avoidance inequality constraint is that a minimum robot- to-obstacle distance for each computed pose of the robot must exceed a predefined threshold.
However, Wang teaches
“Expression (4) is a limiting condition specifying that a distance d(x.sub.q, O.sub.q) between a point x.sub.q on the movement path and a surface O.sub.q of the obstacle W is equal to or greater than a predetermined threshold d.sub.min for all q.” [0019]; “Expressions (1)-(4) calculate such a movement path as to be the minimum distance while satisfying limiting conditions specifying the input start point x.sub.0 and end point x.sub.h of the movement path, specifying that the velocity V.sub.x and the acceleration A.sub.x of the robot 2 fall within the predetermined ranges, and specifying that the distance d(x.sub.q, O.sub.q) between the point X.sub.q on the movement path and the surface O.sub.q on the obstacle W is equal to or greater than the threshold d.sub.min.” [0026]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Modified Nagarajan to further include the teachings of Wang to productively operate a robot while avoiding obstacles, robots, and humans that exist in the workspace (“Thus, the robot system 1 according to this embodiment has an advantage of being able to improve productivity while avoiding mutual interference when there is an obstacle W such as another robot or a human being that moves within the motion range. In addition, by using a non-linear mapping function as the mapping function f, it is possible to deal with not only a case where the obstacle W performs translational movement, but also a case where the obstacle W rotates, or a case where the shape of the obstacle W changes like a robot or a human being.” [0033]; “the path adjustment unit dynamically adjusts the current movement path using the derived mapping function. This makes it possible to improve productivity while avoiding mutual interference when performing collaborative work, with another robot or a person being present in a motion range.” [0048])

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan (US 9981383 B1) in view of Hoffmann (US 20160000511 A1), Schönherr (US 20210197378 A1), Mccrackin (US 20070005179 A1), and Hosek (US 6216058 B1).

Regarding Claims 8 and 18,
Modified Nagarajan teaches
The method according to Claim 1 
The system according to Claim 13
Nagarajan further teaches
wherein modeling a robot motion optimization problem further includes defining an equality constraint based on system dynamics or kinematics equations for each joint of the robot, and defining inequality constraints, including robot joint rotational velocity, acceleration and jerk not exceeding predefined thresholds (“In some implementations, a real-time trajectory generator is used to generate trajectories for actuators of a robot based on a current motion state of the actuators, a target motion state of the actuators, and kinematic motion constraints of the actuators. The kinematic motion constraints include acceleration constraints for the actuators and optionally include one or more additional constraints such as actuator velocity constraints and/or jerk constraints. In implementations described herein, the acceleration constraints and/or other kinematic constraints that are used by the real-time trajectory generator to generate trajectories at a given time are determined so as to lessen the chance of collision with one or more obstacles in the environment of the robot. For example, the acceleration constraints for a given actuator at the given time may each be determined based on a configuration of the robot at the given time and/or based on determining how movement of the given actuator in a direction of the acceleration constraint would change the configuration of the robot relative to the one or more obstacles.” See at least Col. 7, lines 6-26; “For example, the segment 101A may be traversed based on time-optimal trajectories that are generated based on static maximum/minimum kinematic motion constraints, where the static constraints are set to achieve time-optimal performance within constraints of the actuators 104a-g.” col. 8, lines 23-28; “The kinematic motion constraints 582 define constraints for each of the actuators. The kinematic motion constraints 582 may include, for example, minimum/maximum velocities, minimum/maximum positions, minimum/maximum accelerations, minimum/maximum jerks, and/or minimum/maximum jounces. ... In some implementations, the default acceleration constraints and/or other kinematic motion constraints may be determined in view of a dynamic model of the robot.” Col. 13, line 49 to Col. 14, line 2; “the engine may determine the acceleration constraints for the actuators based on a current configuration of the actuators (e.g., as determined based on the current motion state 584” Col. 14, lines 61-64.; Examiner Interpretation: Constraints based on the configuration of actuators and the dynamic model of the robot are both constraints based on system dynamics. These constraints are considered to be inequality constraints because they are limits that must be true when motion planning. Actuators are interpreted to be joints on a robot.), 
and joint positions not exceeding predefined limits (“The kinematic motion constraints 582 define constraints for each of the actuators. The kinematic motion constraints 582 may include, for example, … minimum/maximum positions” Col. 13, lines 49-51).
Nagarajan does not explicitly teach
robot tool center point velocity, acceleration and jerk not exceeding predefined thresholds, 
However, Hosek teaches
“In general, different sets of constraints are considered for each end effector of the robot. Typically, a set of constraints may include the maximum allowable velocity, acceleration, jerk, and jerk rate, which are imposed on the center point of the end effector.” Col. 5, lines 53-57
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Nagarajan to further include the teachings of Hosek for safe and efficient operation (“additional constraints, such as limited velocity and jerk, are typically required for safe operation and trajectory tracking reasons. Accordingly, a computationally efficient system that calculates a transfer trajectory without causing the substrate to slide and without violating prescribed constraints is required for maximum substrate throughput levels.” Col. 1, lines 37-43)

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan (US 9981383 B1) in view of Hoffmann (US 20160000511 A1), Schönherr (US 20210197378 A1), Mccrackin (US 20070005179 A1), and Ames (US 20210053220 A1).
Regarding Claims 9 and 19,
Modified Nagarajan teaches
The method according to Claim 1
The system according to Claim 13
Nagarajan does not explicitly teach
wherein solving the motion optimization problem includes iteratively solving the motion optimization problem until a solution converges to a predefined convergence criteria.
However, Ames teaches
“The exit condition evaluation at 314 may be a determination that an estimated jerk limited velocity is sufficient relative to a defined criteria, and/or may be the performance of a defined number of iterations of refining the jerk limited velocity estimate, e.g. converging to a suitable jerk limited velocity estimate. For example, to determine whether a jerk limited velocity estimate is sufficient, the processor-based system may determine a difference between a jerk limited velocity or velocity squared estimate for a current iteration and a jerk limited velocity or velocity square estimate for a most recent previous iteration. The processor-based system can then determine whether the difference is within a defined acceptable difference threshold. The difference threshold may be selected to reflect the fact that gradual improvements in the jerk limited velocity estimate will result in the difference becoming smaller with each iteration by the jerk limited optimizer. The specific difference threshold will be application specific, and will depend on balancing a desire for optimized jerk limited velocity of a robot or robotic appendage versus the speed of calculating the optimized jerk limited velocity.” [0140]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Nagarajan to further include the teachings of Ames for a quickly and less computationally intense method to optimize a robot path between two poses within constraints (“It is typical for a robot or portion thereof to move along a path or trajectory, from a start pose or configuration to an end pose or configuration with one or more intermediary poses or configurations there between. One problem in robotics is maximizing a velocity of the robot or portion thereof along the path, while maintaining limits on acceleration and minimizing any jerking of the robot or portion thereof resulting from the motion. Such can be posed as an optimization problem, that is to optimize velocity along a geometric path without violating any constraints. The constraints in this context include constraints on velocity, acceleration, and jerk (i.e., the derivative of acceleration with respect to time). Optimizing velocity while observing a limit on jerking (i.e., a jerk limit) is typically a computationally difficult problem. Conventional approaches employ non-linear optimization methods. These non-linear optimization methods are typically slow to solve, and are prone to getting stuck in non-optimal local minima, resulting in faulty solutions. Faster, less computational intense, and more robust techniques to optimize velocity of robots or portions thereof without violating constraints on acceleration and jerk are commercially desirable.” See at least [0003-0005]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 5 of copending Application No. 17011428 in view of in view of Hoffmann (US 20160000511 A1), Schönherr (US 20210197378 A1), and Mccrackin (US 20070005179 A1). This is a provisional nonstatutory double patenting rejection.

Regarding Claim 1,
Claim
This Application’s Claim
17011428 Claims
1
A method for motion planning of an industrial robot, said method comprising: providing input information for planning a path of a tool on the robot, including a start point and a goal point for the path of the tool; 
(Claim 1) A method for motion planning of an industrial robot, said method comprising: providing input information for planning a path of a tool on the robot, including a start point and a goal point for the path of the tool
1
generating an initial reference path, including selecting a candidate path from a repository of previously computed paths, and transposing and scaling the candidate path to generate the initial reference path with first and last points matching the start point and the goal point, respectively, 
(Claim 8) The method according to Claim 7 wherein the initial reference generation process includes selecting a candidate path from a repository of previously computed paths, and transposing and scaling the candidate path to generate the initial reference path with first and last points matching the start point and the goal point, respectively.
1
using a computer having a processor and memory, … solving the robot motion optimization problem, by the computer, to yield the path of the tool, 
(Claim 1) by a computer having a processor and memory, including computing and selecting the planned path using either a parallel combination or a serial combination of a sampling-based motion planning method and an optimization- based motion planning method; and computing robot joint motions to cause the tool on the robot to follow the planned path
 


17011428 Claim 8 does not explicitly teach
	including transposing a first point of the candidate path by a first deviation to match the start point and transposing a last point of the candidate path by a second deviation to match the goal point;
modeling a robot motion optimization problem, … including defining an objective function, and defining the start and goal points of the path as equality constraints;
where the initial reference path is used as a first iteration in solving the optimization problem; 
and storing the path in the repository.

However, 17011428 Claim 5 teaches
modeling a robot motion optimization problem, … including defining an objective function, and defining the start and goal points of the path as equality constraints (wherein the optimization-based motion planning method determines the waypoints in the planned path by iteratively computing the waypoints from the start point to the goal point using an objective function for path quality and a constraint function for collision avoidance.; Examiner Interpretation: Since the path is planned from the start point to the goal point, they are equality constraints.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 17011428 Claim 1 to further include the teachings of 17011428 Claim 5 to obtain an optimal trajectory between desired points.

17011428 Claim 5 also does not explicitly teach
including transposing a first point of the candidate path by a first deviation to match the start point and transposing a last point of the candidate path by a second deviation to match the goal point;
where the initial reference path is used as a first iteration in solving the optimization problem; 
and storing the path in the repository.
However, Hoffmann teaches
Transposing a first point of the candidate path by a first deviation to match the start point and transposing a last point of the candidate path by a second deviation to match the goal point (“In FIGS. 3A and 3B, the human-demonstrated reference path is trace 42, while the generalized path realized from a start position P.sub.S toward a goal position P.sub.g is depicted as trace 44. The current position of the end-effector 14 is labeled as P.sub.c. A comparison of FIGS. 3A and 3B will show that the depiction in FIG. 3B is a more intuitive adaptation of the demonstrated reference path (trace 42).” See at least [0043]; “FIG. 3B is a schematic depiction of a demonstrated and a generalized path with use of the example path transformation logic.” [0017]

    PNG
    media_image1.png
    210
    247
    media_image1.png
    Greyscale
; Examiner Interpretation: As shown from the transformation from trajectory 42 to trajectory 44, the known (demonstrated) path is adjusted to fit the actual scenario by transposing and scaling. The examiner inserted arrows to indicate the transposing of start and goal points.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 17011428 to further include the teachings of Hoffmann to better adapt known trajectories to newly stated goal positions (“A dynamic movement primitive (DMP) framework may be used to implement such dynamical systems. In a DMP framework, the aforementioned differential equations are adapted to generate given movements. Together, these differential equations can form a library of so-called “movement primitives”. However, conventional end-effector control techniques may remain less than optimally robust, particularly when encountering perturbations such as those caused by external forces encountered by the end-effector while moving through planned trajectories. The control system disclosed herein ultimately generates movement commands for the end-effector, possibly doing so in response to a previously operator-demonstrated work task. … The control system disclosed herein allows for more diverse or flexible robotic movements relative to the prevailing art, with the robot better able to adapt online or in real time to newly stated goal positions and/or encountering of dynamic or static obstacles in the robot's work environment.” [0005-0006]).

Hoffmann also does not explicitly teach
where the initial reference path is used as a first iteration in solving the optimization problem; 
and storing the path in the repository.
However, Schönherr teaches
An initial reference path is used as a first iteration in solving the optimization problem (“The candidate motion plan can however define any other type of trajectory for the transition between two configuration waypoints, for instance, a spline (e.g., function defined piecewise by polynomials). One or more parameters of one or more of the configuration waypoints 431-43n are modified to match the actual position of one or more objects in the workcell. Waypoints that depend on sensor observations, as well as other waypoints, may be adapted. To resolve collisions of modified parts of the path, motion plan adaption can run online motion planning to sample alternative collision-free waypoints to find a collision-free path. To minimize the duration and improve the smoothness of the modified path, motion optimization can be used to adjust waypoint positions. This can be implemented by computing the derivative of the duration of the path with respect to changing waypoints, and iteratively modify waypoints in a direction that reduces the duration of the path. The resulting configuration waypoints 421-42n define the final motion plan 420. Once the final motion plan 420 is generated, the system issues commands to the robot interface system in order to actually drive the movements of the moveable components of the robot according to the final motion plan 420.” [0046]; Examiner Interpretation: The candidate motion path is interpreted as the initial reference path since it’s based on start and goal points. The iterations would be performed on the candidate motion path, so the candidate motion path is used as the first iteration. Also see figure 4.);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 17011428 and Hoffmann to further include the teachings of Schönherr to more efficiently compute adapted robot motion controls (“This specification describes how a system can schedule the physical movements of a robot during the movement of the robot, so that the movement of the robot can adapt to real time changes in the environment. Particular embodiments of the subject matter described in this specification can be implemented so as to realize one or more of the following advantages. Selecting a pre-generated candidate motion plan and adapting the pre-generated candidate motion plan to the present observations of the robot is more efficient in terms of computation time than computing a motion plan from scratch based on the present observations of the robot. As such, some embodiments improve the reactivity of the robot to real-time changes in the environment. This allows the deployment of robots in dynamic environments.” [0004-0006])

Schönherr also does not explicitly teach
and storing the path in the repository.
However, Mccrackin teaches
Storing the path in the repository (“optimized routes between pairs of locations are cached in the computer memory and made searchable.” [Claim 24]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 17011428, Hoffmann, and Schönherr to further include the teachings of Mccrackin to increase the efficiency of generating a motion plan for a robot by re-using computed motion plans (“the method of the invention involves keeping a cache (or list) of recently planned motions. Before a new move sequence is planned, the cache is checked. If a previously computed sequence exists that contains the desired start and end points, then the relevant segment of the pre-computed sequence may be used, and no further calculations are required. It will be appreciated that this type of caching would increase the efficiency of the present invention. As each completely new move is computed, the cache is updated so that sequences that are contained within the new computed sequence (as a subset) are simply replaced. Otherwise, conventional cache management strategies (like Least Recently Used replacement) may be applied to managing the cache.” [0134]).

Regarding Claim 10,
Claim
This Application’s Claim
17011428 Claims
10
further comprising computing motions of all joints of the robot which cause the tool to follow the path, and providing joint motion commands to the robot.
(Claim 1) computing robot joint motions to cause the tool on the robot to follow the planned path, by a robot controller in communication with the computer.


Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 5 of copending Application No. 17011428 in view of in view of Hoffmann (US 20160000511 A1), Schönherr (US 20210197378 A1), Mccrackin (US 20070005179 A1), and Nagarajan (US 9981383 B1). This is a provisional nonstatutory double patenting rejection.

Regarding Claim 2,
Claim
This Application’s Claim
17011428 Claims
2
The method according to Claim 1 wherein providing input information further includes providing obstacle data defining obstacles in a workspace of the robot, 
(Claim 1) A method for motion planning of an industrial robot, said method comprising: providing input information for planning a path of a tool on the robot, including a start point and a goal point for the path of the tool, and data defining obstacles to be avoided;


17011428 Claim 8 does not explicitly teach
	and modeling a robot motion optimization problem includes defining a collision avoidance inequality constraint using the obstacle data.
However, Nagarajan teaches
“the obstacle detection engine 525 may define the obstacles by collision values in the configuration space, where the collision value of an obstacle at a given point in the configuration space indicates proximity of the obstacle to that point in the configuration space. For points in configuration space that are not within a threshold distance of any objects, a collision value may not be explicitly set for those points. Based on the collision value not being explicitly set, the kinematic motion constraints adjustment engine 520 may infer a collision value may that indicates no reduction in an acceleration constraint should occur.” Col. 15, lines 22-32; “At block 656, if it is determined that the current configuration is within a threshold proximity of obstacle(s) in the environment” Col. 17, lines 9-11; “One example of determining the extent of reduction of a kinematic constraint based on proximity of an obstacle to a configuration (e.g., a current configuration) of a robot is generally illustrated in FIG. 3. FIG. 3 illustrates an example of an obstacle 309 that occupies an area indicated by the rectangle of FIG. 3. Also illustrated in FIG. 3 are areas 311A-C that surround the obstacle 309 and that define a gradient of collision values relative to the obstacle 309. Although obstacle 309 and areas 311A-C are illustrated two-dimensionally in FIG. 3 for the sake of simplicity, it is understood that they may each be defined three-dimensionally and/or in another multi-dimensional space. Each of the collision values defined for the areas 311A-C may be a weighting factor and/or a function that indicates how one or more kinematic motion constraint(s) (e.g., an acceleration constraint) should be modified when a configuration of a robot is in the particular area.” Col. 10, lines 13-29.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified 17011428 to avoid obstacles and safely reach a destination (“Various technical effects may be achieved according to various implementations disclosed herein. For example, dynamic adjustment of the acceleration constraints for each of the actuators in view of obstacles in the environment of the robot, and use of such dynamically adjusted constraints by the real-time trajectory generator will cause the real-time trajectory generator to iteratively generate trajectories toward one or more target waypoints such that the trajectories avoid obstacles in the environment.” See at least col. 3, lines 11-19).

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17011428 in view of in view of Hoffmann (US 20160000511 A1), Schönherr (US 20210197378 A1), and Mccrackin (US 20070005179 A1). This is a provisional nonstatutory double patenting rejection.

Regarding Claim 11,
Claim
This Application’s Claim
17011428 Claims
11
A method for planning a path of an industrial robot, said method comprising providing a start point and a goal point for a path of a tool on the robot, 

(Claim 1) A method for motion planning of an industrial robot, said method comprising: providing input information for planning a path of a tool on the robot, including a start point and a goal point for the path of the tool
11
generating an initial reference path by selecting a candidate path from a repository of previously computed paths and transposing and scaling the candidate path to generate the initial reference path with first and last points matching the start point and the goal point, respectively, 

generating an initial reference path, including selecting a candidate path from a repository of previously computed paths, and transposing and scaling the candidate path to generate the initial reference path with first and last points matching the start point and the goal point, respectively, 
(Claim 8) The method according to Claim 7 wherein the initial reference generation process includes selecting a candidate path from a repository of previously computed paths, and transposing and scaling the candidate path to generate the initial reference path with first and last points matching the start point and the goal point, respectively.
11
modeling and solving a robot motion optimization problem … to yield the path of the tool

(Claim 1) by a computer having a processor and memory, including computing and selecting the planned path using either a parallel combination or a serial combination of a sampling-based motion planning method and an optimization- based motion planning method; and computing robot joint motions to cause the tool on the robot to follow the planned path
 


17011428 Claim 8 does not explicitly teach
	including transposing a first point of the candidate path by a first deviation to match the start point and transposing a last point of the candidate path by a second deviation to match the goal point;
using the initial reference path as a first iteration 
and storing the path in the repository.

However, Hoffmann teaches
Transposing a first point of the candidate path by a first deviation to match the start point and transposing a last point of the candidate path by a second deviation to match the goal point (“In FIGS. 3A and 3B, the human-demonstrated reference path is trace 42, while the generalized path realized from a start position P.sub.S toward a goal position P.sub.g is depicted as trace 44. The current position of the end-effector 14 is labeled as P.sub.c. A comparison of FIGS. 3A and 3B will show that the depiction in FIG. 3B is a more intuitive adaptation of the demonstrated reference path (trace 42).” See at least [0043]; “FIG. 3B is a schematic depiction of a demonstrated and a generalized path with use of the example path transformation logic.” [0017]

    PNG
    media_image1.png
    210
    247
    media_image1.png
    Greyscale
; Examiner Interpretation: As shown from the transformation from trajectory 42 to trajectory 44, the known (demonstrated) path is adjusted to fit the actual scenario by transposing and scaling. The examiner inserted arrows to indicate the transposing of start and goal points.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 17011428 to further include the teachings of Hoffmann to better adapt known trajectories to newly stated goal positions (“A dynamic movement primitive (DMP) framework may be used to implement such dynamical systems. In a DMP framework, the aforementioned differential equations are adapted to generate given movements. Together, these differential equations can form a library of so-called “movement primitives”. However, conventional end-effector control techniques may remain less than optimally robust, particularly when encountering perturbations such as those caused by external forces encountered by the end-effector while moving through planned trajectories. The control system disclosed herein ultimately generates movement commands for the end-effector, possibly doing so in response to a previously operator-demonstrated work task. … The control system disclosed herein allows for more diverse or flexible robotic movements relative to the prevailing art, with the robot better able to adapt online or in real time to newly stated goal positions and/or encountering of dynamic or static obstacles in the robot's work environment.” [0005-0006]).

Hoffmann also does not explicitly teach
where the initial reference path is used as a first iteration in solving the optimization problem; 
and storing the path in the repository.
However, Schönherr teaches
An initial reference path is used as a first iteration in solving the optimization problem (“The candidate motion plan can however define any other type of trajectory for the transition between two configuration waypoints, for instance, a spline (e.g., function defined piecewise by polynomials). One or more parameters of one or more of the configuration waypoints 431-43n are modified to match the actual position of one or more objects in the workcell. Waypoints that depend on sensor observations, as well as other waypoints, may be adapted. To resolve collisions of modified parts of the path, motion plan adaption can run online motion planning to sample alternative collision-free waypoints to find a collision-free path. To minimize the duration and improve the smoothness of the modified path, motion optimization can be used to adjust waypoint positions. This can be implemented by computing the derivative of the duration of the path with respect to changing waypoints, and iteratively modify waypoints in a direction that reduces the duration of the path. The resulting configuration waypoints 421-42n define the final motion plan 420. Once the final motion plan 420 is generated, the system issues commands to the robot interface system in order to actually drive the movements of the moveable components of the robot according to the final motion plan 420.” [0046]; Examiner Interpretation: The candidate motion path is interpreted as the initial reference path since it’s based on start and goal points. The iterations would be performed on the candidate motion path, so the candidate motion path is used as the first iteration. Also see figure 4.);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 17011428 and Hoffmann to further include the teachings of Schönherr to more efficiently compute adapted robot motion controls (“This specification describes how a system can schedule the physical movements of a robot during the movement of the robot, so that the movement of the robot can adapt to real time changes in the environment. Particular embodiments of the subject matter described in this specification can be implemented so as to realize one or more of the following advantages. Selecting a pre-generated candidate motion plan and adapting the pre-generated candidate motion plan to the present observations of the robot is more efficient in terms of computation time than computing a motion plan from scratch based on the present observations of the robot. As such, some embodiments improve the reactivity of the robot to real-time changes in the environment. This allows the deployment of robots in dynamic environments.” [0004-0006])

Schönherr also does not explicitly teach
and storing the path in the repository.
However, Mccrackin teaches
Storing the path in the repository (“optimized routes between pairs of locations are cached in the computer memory and made searchable.” [Claim 24]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 17011428, Hoffmann, and Schönherr to further include the teachings of Mccrackin to increase the efficiency of generating a motion plan for a robot by re-using computed motion plans (“the method of the invention involves keeping a cache (or list) of recently planned motions. Before a new move sequence is planned, the cache is checked. If a previously computed sequence exists that contains the desired start and end points, then the relevant segment of the pre-computed sequence may be used, and no further calculations are required. It will be appreciated that this type of caching would increase the efficiency of the present invention. As each completely new move is computed, the cache is updated so that sequences that are contained within the new computed sequence (as a subset) are simply replaced. Otherwise, conventional cache management strategies (like Least Recently Used replacement) may be applied to managing the cache.” [0134]).

Claims 13 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 5 of copending Application No. 17011428 in view of in view of Hoffmann (US 20160000511 A1), Schönherr (US 20210197378 A1), and Mccrackin (US 20070005179 A1). This is a provisional nonstatutory double patenting rejection.

Regarding Claim 13,
Claim
This Application’s Claim
17011428 Claims
13
A path planning system for an industrial robot, said system comprising: a computer in communication with the robot, said computer having a processor and memory configured for:
(Claim 15) A path planning system for an industrial robot, said system comprising: … a computer in communication with the means for providing input information, said computer having a processor and memory configured for
13
receiving input information for planning a path of a tool on the robot, including a start point and a goal point for the path of the tool; 
(Claim 15) means for providing input information depicting a workspace, including a start point and a goal point for a path of a tool, and data defining obstacles to be avoided;
13
generating an initial reference path, including selecting a candidate path from a repository of previously computed paths, and transposing and scaling the candidate path to generate the initial reference path with first and last points matching the start point and the goal point, respectively, 
(Claim 18) where the initial reference generation process includes selecting a candidate path from a repository of previously computed paths, and transposing and scaling the candidate path to generate the initial reference path with first and last points matching the start point and the goal point, respectively.
13
solving the robot motion optimization problem to yield the path of the tool, 
(Claim 15) using a combination of a sampling-based motion planning method and an optimization-based motion planning method, … said controller being configured for computing robot joint motions to cause the tool on the robot to follow the planned path  


17011428 Claim 18 does not explicitly teach
	including transposing a first point of the candidate path by a first deviation to match the start point and transposing a last point of the candidate path by a second deviation to match the goal point;
modeling a robot motion optimization problem, including defining an objective function, and defining the start and goal points of the path as equality constraints;
where the initial reference path is used as a first iteration in solving the optimization problem; 
and storing the path in the repository.

However, 17011428 Claim 5 teaches
modeling a robot motion optimization problem, … including defining an objective function, and defining the start and goal points of the path as equality constraints (wherein the optimization-based motion planning method determines the waypoints in the planned path by iteratively computing the waypoints from the start point to the goal point using an objective function for path quality and a constraint function for collision avoidance.; Examiner Interpretation: Since the path is planned from the start point to the goal point, they are equality constraints.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 17011428 Claim 1 to further include the teachings of 17011428 Claim 5 to obtain an optimal trajectory between desired points.

17011428 Claim 5 also does not explicitly teach
including transposing a first point of the candidate path by a first deviation to match the start point and transposing a last point of the candidate path by a second deviation to match the goal point;
where the initial reference path is used as a first iteration in solving the optimization problem; 
and storing the path in the repository.
However, Hoffmann teaches
Transposing a first point of the candidate path by a first deviation to match the start point and transposing a last point of the candidate path by a second deviation to match the goal point (“In FIGS. 3A and 3B, the human-demonstrated reference path is trace 42, while the generalized path realized from a start position P.sub.S toward a goal position P.sub.g is depicted as trace 44. The current position of the end-effector 14 is labeled as P.sub.c. A comparison of FIGS. 3A and 3B will show that the depiction in FIG. 3B is a more intuitive adaptation of the demonstrated reference path (trace 42).” See at least [0043]; “FIG. 3B is a schematic depiction of a demonstrated and a generalized path with use of the example path transformation logic.” [0017]

    PNG
    media_image1.png
    210
    247
    media_image1.png
    Greyscale
; Examiner Interpretation: As shown from the transformation from trajectory 42 to trajectory 44, the known (demonstrated) path is adjusted to fit the actual scenario by transposing and scaling. The examiner inserted arrows to indicate the transposing of start and goal points.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 17011428 to further include the teachings of Hoffmann to better adapt known trajectories to newly stated goal positions (“A dynamic movement primitive (DMP) framework may be used to implement such dynamical systems. In a DMP framework, the aforementioned differential equations are adapted to generate given movements. Together, these differential equations can form a library of so-called “movement primitives”. However, conventional end-effector control techniques may remain less than optimally robust, particularly when encountering perturbations such as those caused by external forces encountered by the end-effector while moving through planned trajectories. The control system disclosed herein ultimately generates movement commands for the end-effector, possibly doing so in response to a previously operator-demonstrated work task. … The control system disclosed herein allows for more diverse or flexible robotic movements relative to the prevailing art, with the robot better able to adapt online or in real time to newly stated goal positions and/or encountering of dynamic or static obstacles in the robot's work environment.” [0005-0006]).

Hoffmann also does not explicitly teach
where the initial reference path is used as a first iteration in solving the optimization problem; 
and storing the path in the repository.
However, Schönherr teaches
An initial reference path is used as a first iteration in solving the optimization problem (“The candidate motion plan can however define any other type of trajectory for the transition between two configuration waypoints, for instance, a spline (e.g., function defined piecewise by polynomials). One or more parameters of one or more of the configuration waypoints 431-43n are modified to match the actual position of one or more objects in the workcell. Waypoints that depend on sensor observations, as well as other waypoints, may be adapted. To resolve collisions of modified parts of the path, motion plan adaption can run online motion planning to sample alternative collision-free waypoints to find a collision-free path. To minimize the duration and improve the smoothness of the modified path, motion optimization can be used to adjust waypoint positions. This can be implemented by computing the derivative of the duration of the path with respect to changing waypoints, and iteratively modify waypoints in a direction that reduces the duration of the path. The resulting configuration waypoints 421-42n define the final motion plan 420. Once the final motion plan 420 is generated, the system issues commands to the robot interface system in order to actually drive the movements of the moveable components of the robot according to the final motion plan 420.” [0046]; Examiner Interpretation: The candidate motion path is interpreted as the initial reference path since it’s based on start and goal points. The iterations would be performed on the candidate motion path, so the candidate motion path is used as the first iteration. Also see figure 4.);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 17011428 and Hoffmann to further include the teachings of Schönherr to more efficiently compute adapted robot motion controls (“This specification describes how a system can schedule the physical movements of a robot during the movement of the robot, so that the movement of the robot can adapt to real time changes in the environment. Particular embodiments of the subject matter described in this specification can be implemented so as to realize one or more of the following advantages. Selecting a pre-generated candidate motion plan and adapting the pre-generated candidate motion plan to the present observations of the robot is more efficient in terms of computation time than computing a motion plan from scratch based on the present observations of the robot. As such, some embodiments improve the reactivity of the robot to real-time changes in the environment. This allows the deployment of robots in dynamic environments.” [0004-0006])

Schönherr also does not explicitly teach
and storing the path in the repository.
However, Mccrackin teaches
Storing the path in the repository (“optimized routes between pairs of locations are cached in the computer memory and made searchable.” [Claim 24]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of 17011428, Hoffmann, and Schönherr to further include the teachings of Mccrackin to increase the efficiency of generating a motion plan for a robot by re-using computed motion plans (“the method of the invention involves keeping a cache (or list) of recently planned motions. Before a new move sequence is planned, the cache is checked. If a previously computed sequence exists that contains the desired start and end points, then the relevant segment of the pre-computed sequence may be used, and no further calculations are required. It will be appreciated that this type of caching would increase the efficiency of the present invention. As each completely new move is computed, the cache is updated so that sequences that are contained within the new computed sequence (as a subset) are simply replaced. Otherwise, conventional cache management strategies (like Least Recently Used replacement) may be applied to managing the cache.” [0134]).

Regarding Claim 20,
Claim
This Application’s Claim
17011428 Claims
20
wherein the computer is further configured for computing motions of all joints of the robot which cause the tool to follow the path, and providing joint motion commands to the robot.
(Claim 15) computing robot joint motions to cause the tool on the robot to follow the planned path based on the reduced set of command points received from the computer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berenson (NPL: “A Robot Path Planning Framework that Learns from Experience”) is pertinent because it discusses generating a robot trajectory between input start and goal points by selecting a pre-computed trajectory from a library and repairing it. It also can add computed paths back into the library.
Szabo (US 20210026329 A1) is pertinent because it discusses extrapolating, or interpolating, one or more calculated or already stored trajectories.
Yip (US 20190184561 A1) is pertinent because it mentions the Lightning Framework which retrieves the closest path, in term of start and goal positions, from a lookup table and “repairs” it using a traditional motion planner from the first module. [0007]

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        
/Ian Jen/Primary Examiner, Art Unit 3664